Court Clerk — Fees — Maximum The provisions of 28 Ohio St. 31 [28-31] (1969), which provide that a court clerk shall charge a 1% fee up to a maximum of $200.00 upon "receiving and paying out" money pursuant to law or order of the court authorize a 1% fee to be charged upon each process or transaction of receiving and paying out of money pursuant to law or order of the court.  The Attorney General has had under consideration your recent letter in which you inquire, in effect, as follows: Do the provisions of 28 Ohio St. 31 [28-31] (1969), which provide that a court clerk shall charge a 1% fee up to a maximum of $200.00 upon receiving and paying out money pursuant to law or an order of the court authorize a 1% fee to be charged upon each receiving and paying out of money pursuant to law or order of the court or simply authorize a 1% fee to be charged in each individual case for the same services up to a maximum of $200.00? Title 28 Ohio St. 31 [28-31] (1969), provides in pertinent part as follows: "The clerk of the district court, or the clerk of any other court of record, shall charge and collect the following fees for services by them respectively rendered and none others, except as otherwise provided by law: Receiving and paying out money in pursuance of law and order of court ................................. 1%, provided, however, that such charge shall not exceed $200.00." In the case of City of Bristow ex rel. Hedges v. Groom,194 Okl. 384, 151 p. 2d 936 (1944), the court stated in the body of its opinion: "The cardinal rule of statutory construction is to ascertain the intention of the Legislature, and this should ordinarily be done by a consideration of the language of the statute." In the case of Carter Oil Co. v. Scott, 12 F.2d 780 (10th Cir. 1926), the court stated in the body of its opinion: "It is a rule of construction well settled by authorities that words and phrases employed in a statute will be given their plain ordinary meaning according to the import of language used." After a consideration of the language used in Section 31, supra, it is evident from the plain meaning of the words employed that the legislature intended for a charge to be made by the court clerk upon each process of receiving and paying out money pursuant to law or order of the court. The amount of such charge is 1% up to $200.00, of the sum received and paid out pursuant to law or order of the court. Each process of receiving and paying out money is treated as one transaction for purposes of the 1% fee up to $200.00, and such fee is not limited to each docketed case. If the transaction consists of receiving one sum and paying out the same to several recipients, it is still one "receiving and paying out" and the court clerk may still collect only 1% of the total, not to exceed $200.00. If the order of the court provides for money to be paid in and paid out at intervals, then each "receiving and paying out" is treated as one transaction with the 1% up to $200.00 fee, applied to each separate transaction.  Thus, for example, if in a partition suit the judgment or order of the court is for $50,000.00, the court clerk could only charge 1% of the total and not more than $200.00 for receiving and paying out the $50,000.00 even though the total amount was paid out to several individual owners of interests in the property.  On the other hand, if the judgment or order of the court is for payments of money at intervals, monthly, yearly, etc., such as alimony or child support, the court clerk would charge 1% of each amount received and paid out and the $200.00 limitation would be applied separately to each transaction.  Title 28 Ohio St. 39.2 [28-39.2] (1969), referred to in your letter which provides in pertinent part as follows: "The fees herein provided . . . shall be charged and collected one time only in each case," has no application to your inquiry since it is a completely separate act by the legislature and is referring only to the fees for serving process authorized by 28 Ohio St. 39.1 [28-39.1] (1969).  It should also be noted that 28 Ohio St. 157 [28-157] (1969), provides that the fees for poundage, such as the 1% fee mentioned in your inquiry, are not affected by 28 Ohio St. 152 [28-152] (1969), which establishes a flat fee schedule for the assessment of court costs without specifically providing for the 1% fee charged by the court clerk for each process or transaction of receiving and paying out money. It is therefore the opinion of the Attorney General that 28 Ohio St. 31 [28-31] (1969), which provides that a court clerk shall charge a 1% fee up to a maximum of $200.00 upon receiving and paying out money pursuant to law or order of the court authorizes a 1% fee up to $200.00, to be charged upon each process or transaction of receiving and paying out money pursuant to law or order of the court.  (Gary F. Glasgow)